KIRSCH, Judge,
concurring.
I fully, albeit reluctantly, concur.
The procedural history of this case would make Joseph Heller, the author of Catch 22, proud. In Heller’s book, the protagonist was a war time pilot endeavoring to fly a sufficient number of missions so that he could return home. Each time *162he reached the requisite number, however, the powers that be would raise the number with the resulting catch being that no phot ever reached the magic number,
Here, the Bureau of Developmental Disabilities (BDDS) of the Division of Disability, Aging and Rehabilitative Services (DDARS) of the Indiana Family and Social Services Administration (FSSA) determined that K.JA. was not eligible for services. Recognizing what the BDDS—the bureau of the division of the administration charged with helping people with severe developmental disabilities—did not, namely that K.J.A. was severely developmentally challenged, the trial court ordered K.J.A. placed at the Indiana Developmental Training Center where her “many psychological, behavioral and educational issues” could be treated and ordered payment by the county’s family and children’s fund pending an appeal of the denial of services by the BDDS to the DDARS.
The DDARS reversed the BDDS decision that K.J.A. was not eligible for services, found that she met five eligibility criteria and was, indeed, eligible for services. Relying upon the finding that K.J.A. was eligible for services—services which K.J.A. was already receiving at the Training Center, the trial court ordered DDARS to pay for the services for which it found K.J.A. eligible.
Now comes the catch: Being “eligible for services” does not mean that the person will actually receive the services for which she is eligible. Rather, that person cannot receive services until an individual service plan is developed. Here, ten months elapsed from the time that K.J.A. was determined eligible for services to the trial court’s review hearing. There is no indication that the BDDS, the DDARS or the FSSA ever began to develop the individual service plan during this time or subsequently.
I have always found the triumph of procedure over substance galling. It is especially so where the procedure is used to deny services to people who desperately need them by an agency which exists to help those people acquire those services. K.J.A. suffers from severe, multiple developmental disabilities—a fact which is obvious to all except the BDDS. The BDDS found that K.J.A. was not eligible for services necessitating an appeal. When that decision was reversed, the BDDS failed for ten months to develop an individual service plan. Only then did the trial court take action. While I agree that the court exceeded it authority, I join my colleagues in encouraging the BDDS, the DDARS and the FSSA to move with all dispatch to develop the necessary individual service, plan for K. J.A.